Citation Nr: 1203687	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  06-34 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left shoulder degenerative joint disease, to include as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, inter alia, denied the Veteran's February 2004 claim for entitlement to service connection for left shoulder degenerative joint disease as secondary to a service-connected knee disability.

In June 2009, the Veteran provided testimony at a hearing on appeal before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  A copy of the hearing transcript is in the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further consideration of the Veteran's claim for entitlement to service connection for left shoulder degenerative joint disease, to include as secondary to service-connected knee disabilities.  VA's duty to assist includes a duty to obtain treatment records identified by the Veteran, as well as a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran has alleged that her left shoulder disorder resulted from one or more falls which were attributable to her service-connected posttraumatic arthritis of the left knee and her service-connected degenerative joint disease of the right knee.  See, e.g., February 2004 claim; June 2009 Board hearing at pp. 2, 4-5, 7-8; March 2011 letter.

Subsequently, VA provided the Veteran with a VA compensation and pension (C&P) examination of her left shoulder in November 2009, which was accompanied by a January 2010 addendum opinion.  In the November 2009 opinion, the VA examiner found that the Veteran's "degenerative changes of the acromioclavicular joint undoubtedly predated the [Veteran's] fall in November 2003, although that may have made the shoulder sorer....[T]his patient had degenerative arthritis of the left acromioclavicular joint prior to the fall.  The fall on the left shoulder when her service-connected knee buckled may well have caused pain in the left shoulder, but it did not produce the arthritic changes.  They were already existing.  The impingement syndrome for which she had surgery existed prior to her falling and was not a direct result of the fall, although the fall may have stirred it up so to speak."  (Emphasis added.)  In the January 2010 addendum, the VA examiner added that the Veteran's "acromioclavicular joint changes...were unrelated to the [falling] episode in October 2003."

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2011).  In this case, the VA examiner's statement that the Veteran's fall was due to her service-connected knee disorders, and "may have stirred...up" her pre-existing left shoulder disorder, warrants further investigation, although it is insufficient by itself to warrant a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993) (a medical opinion expressed in terms of "may be related to service" necessarily implies "may or may not," and therefore is too speculative to establish a plausible claim); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (a medical professional's use of equivocal language such as "may or may not be related to service" was too speculative to constitute a definitive opinion on issue of causation).  A new VA examination is therefore required in order to obtain an opinion as to whether it is at least as likely as not that the Veteran's service-connected knee disorders aggravated her pre-existing left shoulder disorder.

Additionally, the Veteran reported in a March 2011 statement that she "suffered another fall on February 17, 2011 in my home due to instability of my knees.  You may verify this through two visits to the Emergency Room at the VA Medical Center in Leavenworth, Kansas."  On remand, the Agency of Original Jurisdiction (AOJ) should obtain the Veteran's VA treatment records regarding her February 2011 fall, as well as any other authorized medical records documenting the impact of this fall on her claimed left shoulder disorder.  The VA examiner should also consider whether this fall caused or aggravated a left shoulder disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran's reported February 2011 fall, including all VA treatment records since that date regarding her left shoulder disorder(s), and associate them with the claims file.

In addition, ask the Veteran to identify all health care providers that have treated or evaluated her for her left shoulder disorder(s) since her February 2011 fall, and attempt to obtain records from each health care provider that she identifies who might have available records, if not already in the claims file.

If records are unavailable and future attempts to retrieve the records would be futile, notations to that effect should be made in the claims folder.

2.  After completion of the above, schedule the Veteran for a VA examination, by an appropriate specialist, to determine the extent and etiology of her claimed left shoulder disorder(s).  The examiner should review the claims file, and note in the examination report that this review has been accomplished.  All indicates tests and studies should be undertaken.

The examiner should provide a diagnosis and opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current left shoulder disorder(s) are proximately due to, or aggravated by, her service-connected posttraumatic arthritis of the left knee and/or her service-connected degenerative joint disease of the right knee.

Specifically, the examiner should determine whether it is at least as likely as not that one or more of the Veteran's falls were attributable to her service-connected knee disorders.  If so, the examiner should determine whether it is at least as likely as not that any falls attributable to her service-connected knee disorder(s) caused or aggravated her left shoulder disorder(s) beyond the natural progress of the disease.

The examiner should provide a rationale for all opinion(s).  If the examiner is unable to provide an opinion, he should state the reason(s) why.

3.  After completion of the above, the AOJ should readjudicate the claim.  If any determination remains unfavorable to the Veteran, she should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on her claim.  38 C.F.R. 
§ 3.655 (2011).

The Veteran and her representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


